DAVIDSON, P. J.
Appellant was convicted of tbe tbeft of an automobile from J. P. Griffis.
. Tbe state’s case was made by an accomplice named Tiller. His testimony substantially is that be and appellant got tbe auto in Waco, and after traveling in different parts of tbe state finally wound up at El Campo, in Wbarton county, and sold it to G. W. Wilson. Tbe testimony of tbe accomplice is positive as to tbe tbeft and tbe sale, and appellant’s presence at tbe time of tbe taking and bis co-operation and participancy in tbe sale at El Campo, and tbe money received from Wlilson. Wilson identified tbe defendant as being at El Campo at tbe time, and coinciding and assisting Tiller with tbe car and its disposition. This, without going into tbe details of tbe case, is tbe- case, in substance, for tbe state. Appellant denied tbe transaction in toto, both as to tbe taking and tbe sale so far as be was concerned, and denied bis presence at any time or any participancy in the entire transaction from beginning to finish.
[1 -3] Tbe court over various objections permitted tbe introduction of evidence of other auto thefts in which Tiller testified that appellant participated. The objections are based upon tbe theory that independent and extraneous matters and offenses are not admissible unless they in some way are necessary to show appellant’s guilt or connect him with this transaction. This is a sound proposition. Many cases can be found collated in Mr. Branch’s Ann. P. C. pp. 98 and 99. Appellant collates in a very able brief a lot of these cases. There seems to be no just theory upon which these extraneous matters were admissible in this case. They in no way serve to connect defendant with this transaction, or prove bis identity with this transaction, or his intent in taking this car, nor did they constitute any part of the res gestae. They were independent offenses committed at different times and under different circumstances. It was a square-put issue under tbe facts of appellant’s participancy in tbe tbeft and the disposition of the property. There was no issue, if be did so, of bis identity, or bis Intent, because if be did be was guilty, and the other cases have no connection with this case, and, not serving any purpose to connect him with it or show bis intent, were inadmissible. He accepted tbe issue, and met it by positive evidence that be bad nothing to do with tbe taking or the disposition of the property. We suppose tbe fact that be was present at tbe sale and participated in the fruits of tbe crime and incidental matters connected with tbe sale, as shown by Wilson’s testimony, was to corroborate the accomplice Tiller. Tiller was not corroborated by any direct fact as to the taking. He himself placed the taking in such manner that no one but be and appellant were present, but shortly afterward be was with Tiller under the state’s theory and assisted in tbe disposition of tbe property. In other words, he was in possession of recently stolen property in connection with Tiller. This was a fact relied upon by tbe state to corroborate Tiller, and was proper testimony, and no objection was urged to its introduction. Appellant’s objections were well taken. They were not introduced for impeachment purposes. There was testimony of other indictments, and tbe verdict of a jury in another case introduced, and the court signs the bill with tbe qualification that these were admitted upon the question of identity. For this purpose they were not introducible. It is useless to discuss this further from what has been said.
The judgment is reversed; and tbe cause remanded.
PRENDERGAST, J., absent.

<g=»For other cases see same topic and KEY-NUMBER in all Key-Numbered Pigests and Indexes